Case: 21-51116     Document: 00516561122          Page: 1    Date Filed: 11/30/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     November 30, 2022
                                   No. 21-51116                         Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Charles Marquez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 3:12-CR-1351-1


   Before Stewart, Willett, and Oldham, Circuit Judges.
   Per Curiam:*
          Charles Marquez was convicted of numerous sex-trafficking offenses
   in 2013. He was sentenced to a total term of life imprisonment and a life term
   of supervised release. In 2016, we affirmed his convictions and sentence. See
   United States v. Marquez, 667 F. App’x 496, 498 (5th Cir. 2016) (per curiam),
   cert. denied, 137 S. Ct. 1387 (2017). In 2021, Marquez sought the return of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51116         Document: 00516561122               Page: 2      Date Filed: 11/30/2022




                                           No. 21-51116


   certain items that were confiscated in 2012 during the federal government’s
   investigation. The district court denied Marquez’s request. We AFFIRM.
                                                 I
           In June 2012, during the course of its investigation into Marquez, the
   Department of Homeland Security executed a search warrant and seized
   several items in Marquez’s possession. With the exception of a few items that
   were returned to Marquez’s family members, DHS destroyed the items in
   December 2015.
           In September 2021, Marquez filed a petition under Federal Rule of
   Criminal Procedure 41(g) in district court, seeking the return of the seized
   items. 1 The Government’s response papers revealed that it had destroyed
   the items in 2015. Upon learning that the Government had destroyed his
   property, Marquez filed an amended petition seeking any duplicates of digital
   media seized by the Government, as well as monetary damages in
   compensation for the destroyed property. Separately, Marquez moved for
   summary judgment against the United States on the claims raised in his
   amended petition.
           On October 28, 2021, the district court denied Marquez’s amended
   petition on the merits, and his original petition as moot. On November 15,
   2021, Marquez filed a notice of appeal from the district court’s October 28
   order denying his petition. On December 21, 2021, the district court issued
   another order denying Marquez’s separate motion for summary judgment on
   the (already denied) claims raised in his petition. Marquez did not separately
   appeal the denial of his motion for summary judgment.


           1
             A motion filed under Rule 41(g) in a criminal docket once the case has closed, as
   in this case, is considered a new civil proceeding. See Bailey v. United States, 508 F.3d 736,
   738 (5th Cir. 2007).




                                                 2
Case: 21-51116      Document: 00516561122          Page: 3   Date Filed: 11/30/2022




                                    No. 21-51116


                                         II
          On appeal, Marquez raises three challenges to the district court’s
   dismissal of his petition. First, he contends that the district court erred in
   denying his Rule 41(g) request for damages on sovereign-immunity grounds.
   Second, he argues that the district court erred by not giving him leave to
   amend his petition to add a Bivens claim seeking damages. Third, he suggests
   that the district court erred in ruling on his petition before his summary-
   judgment motion. We address, and reject, each challenge in turn.
                                         A
          Marquez argues that his claim for monetary compensation under Rule
   41(g) is not barred by sovereign immunity, and that the district court erred in
   concluding otherwise. His position, however, is squarely foreclosed by our
   precedent. See Bailey v. United States, 508 F.3d 736, 740 (5th Cir. 2007)
   (“[T]he doctrine of sovereign immunity bars the award of monetary damages
   under Rule 41(g).”); Peña v. United States, 157 F.3d 984, 986 (5th Cir. 1998).
   We therefore reject this challenge.
                                         B
          Next, Marquez contends that the district court erred by denying him
   leave to amend his pleading to assert a claim for monetary damages under
   Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971). See Peña, 157 F.3d
   at 987 & n.3 (reasoning that “denial without leave to amend” under similar
   circumstances “would have the same effect as a 12(b)(6) dismissal of a pro se
   complaint,” and noting that “such dismissals are disfavored”). The district
   court reasoned that a Bivens claim would be untimely under the applicable
   two-year statute of limitations, see Spotts v. United States, 613 F.3d 559, 573
   (5th Cir. 2010), as the Government destroyed Marquez’s property in
   December 2015 while Marquez did not file his Rule 41(g) motion until




                                          3
Case: 21-51116         Document: 00516561122                Page: 4       Date Filed: 11/30/2022




                                            No. 21-51116


   September 2021. 2 Marquez suggests that his claim is not time-barred because
   he did not know that his property had been destroyed until after he filed his
   Rule 41(g) petition. See id. at 574 (“Under federal law, a claim accrues and
   ‘the limitations period begins to run the moment the plaintiff becomes aware
   that he has suffered an injury or has sufficient information to know that he
   has been injured.’” (quoting Piotrowski v. City of Houston, 237 F.3d 567, 576
   (5th Cir. 2001))).
           We need not reach the merits of Marquez’s timeliness argument, as
   there is another basis for affirmance. See United States v. Gonzalez, 592 F.3d
   675, 681 (5th Cir. 2009) (“[W]e may affirm for any reason supported by the
   record, even if not relied on by the district court.”). Although our older case
   law suggests that a Bivens action may lie when the federal government has
   destroyed a plaintiff’s property, Peña, 157 F.3d at 987, in the years since, the
   Supreme Court has sharply curtailed the availability of Bivens actions.
   “Today, Bivens claims generally are limited to the circumstances of the
   Supreme Court’s trilogy of cases in this area: (1) manacling the plaintiff in
   front of his family in his home and strip-searching him in violation of the
   Fourth Amendment, (2) discrimination on the basis of sex by a congressman
   against a staff person in violation of the Fifth Amendment, and (3) failure to
   provide medical attention to an asthmatic prisoner in federal custody in
   violation of the Eighth Amendment.” Oliva v. Nivar, 973 F.3d 438, 442 (5th
   Cir. 2020) (internal citations omitted). “Virtually everything else is a ‘new
   context’” to which Bivens does not apply. Id. (quoting Ziglar v. Abbasi, 137 S.


           2
              The two-year statute of limitations for a Bivens action under these circumstances
   is not to be confused with the six-year statute of limitations for a civil action for the return
   of property set forth in 28 U.S.C. § 2401(a). Compare United States v. Wright, 361 F.3d 288,
   290 (5th Cir. 2004) (applying § 2401(a) to a Rule 41(g) motion for the return of property),
   with Tampico v. Martinez, 987 F.3d 387, 392 (5th Cir. 2021) (noting that the statute of
   limitations for a Bivens action when the federal government destroys property is two years).




                                                  4
Case: 21-51116      Document: 00516561122          Page: 5   Date Filed: 11/30/2022




                                    No. 21-51116


   Ct. 1843, 1865 (2017)); see Byrd v. Lamb, 990 F.3d 879, 882 (5th Cir. 2021)
   (“In Oliva, we held that Bivens claims are limited to three situations.”).
   Because none of the Supreme Court’s cases recognize a Bivens claim for the
   deprivation of property, the district court’s denial of leave to amend was
   justified. See Gonzalez, 592 F.3d at 681 (affirming denial of leave to amend on
   grounds of futility); see also United States v. Mtaza, 849 F. App’x 463, 469
   (5th Cir. 2021) (“[N]one of the heretofore-recognized Bivens claims apply to
   the deprivation of property. We therefore cannot say that the district court’s
   refusal to entertain a Bivens claim here was based on an erroneous view of the
   law.”).
                                         C
           Finally, Marquez suggests that the district court erred by dismissing
   his claims before ruling on his summary judgment motion. We discern no
   error. “The district court has broad discretion in controlling its own docket.”
   Edwards v. Cass Cnty., 919 F.2d 273, 275 (5th Cir. 1990). The court was
   within its discretion to dismiss the claims in the Rule 41(g) petition before
   ruling on Marquez’s separate summary judgment motion. Further, by
   dismissing Marquez’s claims, the district court necessarily denied him
   summary judgment on those very same claims. There is no basis for remand
   here.
                                        III
           For these reasons, the district court’s judgment is AFFIRMED.




                                          5